


EXHIBIT 10.3

 

ADOBE SYSTEMS INCORPORATED

 

1994 PERFORMANCE AND RESTRICTED STOCK PLAN

 

STOCK GRANT AGREEMENT

 

 

                THIS AGREEMENT is made and entered into as of the   
 _____________  by and between Adobe Systems Incorporated (the “Company”)
and        XXXXXXXXX          (the “Participant”).

 

                The Company desires to issue and Participant desires to acquire
stock of the Company as herein described, pursuant to the Company’s 1994
Performance and Restricted Stock Plan (the “Plan”), on the terms and conditions
set forth in this Agreement.  Capitalized terms in the Agreement shall have the
meaning set forth in paragraph 3 hereto.

 

                IT IS AGREED between the parties as follows:

 

                1.             Issuance of Shares.  On the effective date of
this Agreement as set forth above, the Participant will acquire and the Company
will issue, subject to the provisions hereof XXX shares of its common stock in
consideration for the Participant’s service with the Company.

 

                2.             Vesting and Unvested Share Reacquisition Right.

 

                                (a)           Vesting.

 

                                                (i)            The method of
determining Vested Shares and Unvested Shares shall be as set forth on Exhibit A
hereto.  Notwithstanding the foregoing, in the event a Full Acceleration of
Vesting Event occurs, any Unvested Shares shall become Vested Shares immediately
before the Full Acceleration of Vesting Event or at such earlier time as the
Board may determine.  If a Partial Acceleration of Vesting Event occurs the
number of Vested Shares shall be determined as if the Participant’s Termination
occurred one (1) year after the Participant’s actual Termination.

 

                                                (ii)           Notwithstanding
anything contained herein to the contrary, all Unvested Shares shall become
Vested Shares immediately before the death or Total Disability of the
Participant, if such death or Total Disability occurs while the Participant is
employed by a Participating Company.

 

                                                (iii)          In the event that
the acceleration of the vesting of the Unvested Shares pursuant to paragraph
2(a)(i) or (ii) will result in a “parachute payment” as defined in section 280G
of the Code notwithstanding paragraph 2(a)(i) or (ii), the extent to which
vesting will be accelerated in connection with a Vesting Acceleration Event,
death or Total Disability shall not exceed the amount of vesting which produces
the greatest after-tax benefit to the Participant as determined by the Company
in a fair and equitable manner.

 

                                (b)           Unvested Share Reacquisition
Right.  In the event the Participant’s employment with the Participating Company
Group is terminated for any reason, with or without Cause, or if the Participant
or the Participant’s legal representative attempts to sell, exchange, transfer
(including, without limitation, any transfer to a nominee or agent of the
Participant), pledge or otherwise dispose of (other than pursuant to a Change of
Control Event described in paragraph 3(d)(iii) or an Option Exercise described
in paragraph 2(d)) any shares of Stock which are Unvested Shares, the Control
Company shall automatically reacquire the Unvested Shares and the Participant
shall not be entitled to any payment therefor.  The Control Company shall have
the right to

 

1

--------------------------------------------------------------------------------


 

assign the Unvested Share Reacquisition Right at any time prior to the time such
right is no longer contingent, to one or more persons as may be selected by the
Company.

 

                                (c)           Continuation of Unvested Share
Reacquisition Right following a Change of Control Event.  In the event of a
Change of Control Event, the Unvested Share Reacquisition Right shall continue
in full force and effect, subject to the provisions of paragraph 2(a)(i);
provided, however that “employment with the Participating Company Group” for
purposes of this Agreement shall include all service with any corporation which
was a Participating Company at the time the services were rendered, whether or
not the corporation was included within such term both before and after the
event constituting the Change of Control Event.

 

                                (d)           Option Exercise.  Notwithstanding
anything contained herein to the contrary, the Participant may transfer to the
Company while the Stock remains subject to the Unvested Share Reacquisition
Right any or all of the Stock as payment of the exercise price in connection
with an Option Exercise, provided that (i) such payment is made in accordance
with the terms of the related option agreement and the plan pursuant to which
the option was granted and (ii) a number of the shares issued on such Option
Exercise which are equal to the number of whole shares of Stock transferred to
the Company for such payment will remain subject to the Unvested Share
Reacquisition Right.

 

                3.             Definitions.  As used in this Agreement, the
following terms shall have the meanings indicated unless the context requires a
different meaning.

 

                                (a)           Acceleration of Vesting Event.  An
“Acceleration of Vesting Event” shall mean a Change of Control Event as defined
in paragraph 3(d) occurring after the Grant Date followed by a Termination as
defined in paragraph 3(t).  A “Full Acceleration of Vesting Event” shall mean an
Acceleration of Vesting Event where a majority of the Continuing Outside
Directors do not approve the Change of Control Event.  For purposes of the
foregoing, the failure of the Continuing Outside Directors to approve or
disapprove the transaction will be construed as nonapproval.  A “Partial
Acceleration of Vesting Event” shall mean an Acceleration of Vesting Event other
than a Full Acceleration of Vesting Event.

 

                                (b)           Board.  The “Board” shall mean the
Board of Directors of the Control Company.

 

                                (c)           Cause.  “Cause” shall mean willful
and gross misconduct on the part of the Participant or the commission by the
Participant of one or more acts which constitute an indictable crime under
United States federal, state or local law, provided that such misconduct or
act(s) is (are) materially and demonstrably detrimental to the Participating
Company Group taken as a whole as determined in good faith by a written
resolution duly adopted by the affirmative vote of not less than a majority of
all of the Outside Directors at a meeting of such Outside Directors (whether or
not such meeting constitutes a meeting of the Board) after reasonable notice to
the Participant and opportunity for the Participant and his counsel to be heard.

 

                                (d)           Change of Control Event.  “Change
of Control Event” shall mean any one of the following:

 

                                                (i)            Continuing
Outside Directors no longer constitute at least a majority of the Outside
Directors;

 

                                                (ii)           any person or
group of persons (as defined in Rule 13d-5 under the Securities Exchange Act of
1934), together with its affiliates, become the beneficial owner, directly or
indirectly, of 20%

 

2

--------------------------------------------------------------------------------


 

of the Control Company’s then outstanding Common Stock or 20% or more of the
voting power of the Control Company’s then outstanding securities entitled
generally to vote for the election of the Board;

 

                                                (iii)          the approval by
the Control Company’s shareholders of the merger or consolidation of the
Participating Company Group with any other corporation, the sale of
substantially all of the assets of the Control Company or the liquidation or
dissolution of the Control Company, unless, in the case of a merger or
consolidation, the Continuing Outside Directors in office immediately prior to
such merger or consolidation will constitute at least a majority of the Outside
Directors of the surviving corporation of such merger or consolidation and any
parent (as such term is defined in Rule 12b-2 under the Securities Exchange Act
of 1934) of such corporation; or

 

                                                (iv)          at least a
majority of the Continuing Outside Directors in office immediately prior to any
other action proposed to be taken by the Control Company’s shareholders or by
the Board determines that such proposed action, if taken, would constitute a
change of control of the Participating Company Group and such action is taken.

 

                                (e)           Code.  “Code” shall mean the
Internal Revenue Code of 1986, as amended.

 

                                (f)            Company.  The “Company” shall
mean Adobe Systems Incorporated.

 

                                (g)           Continuing Outside Director. 
“Continuing Outside Director” shall mean any individual who is an Outside
Director on the date hereof, or who is a Director on the date hereof and becomes
an Outside Director but only after such person becomes an Outside Director, or
who becomes an Outside Director unless a majority of the Continuing Outside
Directors designate (before such person becomes an Outside Director) that such
person is not a Continuing Outside Director.  In the event there are no Outside
Directors, the Directors who have been Directors for at least one (1) year shall
be deemed to be Continuing Outside Directors for the purposes of this Agreement
but only until an Outside Director assumes office.

 

                                (h)           Control Company.  The “Control
Company” shall mean the corporation, the stock of which is held by the
Participant pursuant to the terms of this Agreement.

 

                                (i)            Director.  “Director” shall mean
a member of the Board of Directors of the Control Company.

 

                                (j)            Good Reason.  “Good Reason” shall
mean:

 

                                                (i)            any failure by
the Participating Company Group to pay, or any reduction by the Participating
Company Group of, the Participant’s base annual salary or bonus compensation in
effect immediately prior to the date of the Change of Control Event or any
failure by the Participating Company Group to grant an increase in the
Participant’s base annual salary each year consistent with any increase in the
applicable annual cost of living index, unless no increases in base salary are
being given to other employees of the Participating Company Group;

 

                                                (ii)           any failure by
the Participating Company Group (A) to continue to provide the Participant with
the opportunity to participate, on terms no less favorable than those in effect
immediately prior to the date of the Change of Control Event, in any benefit
plans and programs, including, but not limited to, the Participating Company
Group’s life, disability, health, dental, and retirement plans in which the
Participant was participating immediately prior to the date of the Change of
Control Event, or their equivalent, or (B) to provide the

 

3

--------------------------------------------------------------------------------


 

Participant with all other fringe benefits (or their equivalent) from time to
time in effect for the benefit of any executive, management or administrative
group which customarily includes a person holding the employment position with
the Participating Company Group then held by the Participant; or

 

                                                (iii)          without the
Participant’s express written consent, the relocation of the principal place of
the Participant’s employment to a location that is more than 50 miles further
from the Participant’s principal residence than such principal place of
employment immediately prior to the date of the Change of Control Event, or the
imposition of travel requirements on the Participant not substantially
consistent with such travel requirements existing immediately prior to the date
of the Change of Control Event.

 

                                                (iv)          Notwithstanding
the foregoing, Good Reason shall not be deemed to exist under paragraph 3(j)(i)
or 3(j)(ii) if the compensation and benefits available to the Participant
considered as a whole is reasonably equivalent to the compensation and benefits
previously available to the Participant considered as a whole.

 

                                (k)           Grant Date.  The “Grant Date”
shall be the effective date of this Agreement, as first above written.

 

                                (l)            Normal Retirement Date.  “Normal
Retirement Date” shall mean the date upon which the Participant attains age 65.

 

                                (m)          Option Exercise.  “Option Exercise”
shall mean an exercise of an option granted to the Participant by a
Participating Company.

 

                                (n)           Outside Director.  “Outside
Director” shall mean a Director who is not an employee of the Participating
Company Group.

 

                                (o)           Participant.  “Participant” shall
mean the person receiving the Stock pursuant to this Agreement, as first above
written.

 

                                (p)           Participating Company. 
“Participating Company” shall mean (i) the Company and (ii) any present or
future parent and/or subsidiary corporation of the Company while such
corporation is a parent or subsidiary of the Company.  For purposes of this
Agreement, a parent corporation and a subsidiary corporation shall be as defined
in sections 425(e) and 425(f) of the Code.

 

                                (q)           Participating Company Group. 
“Participating Company Group” shall mean at any point in time all corporations
collectively which are then a Participating Company.

 

                                (r)            Plan.  The “Plan” shall mean the
Adobe Systems Incorporated 1989 Restricted Stock Plan.

 

                                (s)           Stock.  “Stock” shall mean shares
of stock that are subject to this Agreement.

 

                                (t)            Termination.  “Termination” shall
mean a termination of the Participant’s employment with the Participating
Company Group following the occurrence of any Change of Control Event, if such
termination is by the Participating Company Group without Cause or by the
Participant for Good Reason; provided, however, that “Termination” shall not
include any termination of the employment of the Participant (i) by the
Participating Company Group as a result of the Total Disability of the
Participant or (ii) as a result of the death of the Participant or the
retirement of the Participant on or after his Normal Retirement Date.

 

4

--------------------------------------------------------------------------------


 

                                (u)           Total Disability.  “Total
Disability” shall mean, as applied to the Participant, that (i) because of
sickness or injury the Participant is not able to perform the major duties of
the Participant’s occupation, (ii) such total incapacity shall have continued
for a period of six consecutive months and (iii) such total incapacity will, in
the opinion of a qualified physician, be permanent and continuous during the
remainder of the Participant’s life.  (“Occupation” shall mean a Participant’s
regular occupation or profession at the time he became disabled.)

 

                                (v)           Unvested Share Reacquisition
Right.  “Unvested Share Reacquisition Right” shall mean the Company’s right to
reacquire the Unvested Shares without any payment to the Participant therefor as
described in paragraph 2(b).

 

                                (w)          Unvested Shares.  “Unvested Shares”
shall be the total number of shares of Stock in excess of the Vested Shares.

 

                                (x)            Vested Shares.  “Vested Shares”
shall be the shares of Stock as set forth on Exhibit A hereto.

 

                4.             Administration.  All questions of interpretation
concerning this Agreement shall be determined by the Board and/or by a duly
appointed committee of the Board having such powers as shall be specified by the
Board.  Any subsequent reference herein to the Board shall also mean the
committee if such committee has been appointed.  All determinations by the Board
shall be final and binding upon all persons having an interest in this
Agreement.

 

                5.             Legends.  The Participating Company Group may at
any time place legends referencing the Unvested Share Reacquisition Right set
forth in paragraph 2 (“Vesting and Unvested Share Reacquisition Right”) and any
applicable federal and/or state securities restrictions on all certificates
representing shares of Stock subject to the provisions of this Agreement.  The
Participant shall, at the request of the Participating Company Group, promptly
present to the Participating Company Group any and all certificates representing
shares of Stock acquired under this Agreement in the possession of the
Participant in order to effectuate the provisions of this paragraph.  Unless
otherwise specified by the Participating Company Group, legends placed on such
certificates may include but shall not be limited to the following:

 

                “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS SET FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE
REGISTERED HOLDER, OR HIS PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THIS CORPORATION.”

 

                6.             Escrow.

 

                                (a)           Establishment of Escrow.  To
insure that Stock subject to the Unvested Share Reacquisition Right will be
available for reacquisition, the Company may require the Participant to deposit
the certificates evidencing the Stock with an escrow agent designated by the
Company under the terms and conditions of an escrow agreement approved by the
Company.  If the Company does not require such deposit as a condition of this
Agreement, the Company reserves the right at any time to require the Participant
to so deposit the certificates in escrow.  The Company shall bear the expenses
of the escrow.

 

                                (b)           Delivery of Shares to
Participant.  As soon as practicable after the expiration of the Unvested Share
Reacquisition Right, the escrow agent shall deliver to the Participant the
shares no longer subject to such restrictions.

 

                7.             Transfers in Violation of Agreement.  The Control
Company shall not be required (a) to transfer on its books any shares of the

 

5

--------------------------------------------------------------------------------


 

Stock which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (b) to treat as owner of such shares
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom any such shares shall have been so transferred.

 

                8.             Effect of Change in Company’s Capital Structure. 
Appropriate adjustments shall be made in the number and class of shares of Stock
in the event of a stock dividend, stock split, reverse stock split, combination,
reclassification or like change in the capital structure of the Control
Company.  If, from time to time, there is any stock dividend, stock split or
other change in the character or amount of any of the outstanding stock of the
Control Company including, without limitation, a conversion into cash or
securities of another corporation, then in such event any and all new
substituted or additional cash or securities to which Participant is entitled by
reason of Participant’s ownership of the Stock shall be immediately subject to
the Unvested Share Reacquisition Right with the same force and effect as the
Stock subject to the Unvested Share Reacquisition Right immediately before such
event.

 

                9.             Rights as a Shareholder or Employee.  The
Participant shall have no rights as a shareholder with respect to the Stock
until the date of the issuance of a certificate or certificates for the Stock. 
No adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to the date such stock certificate or
certificates are issued, except as provided in paragraph 8 (“Effect of Change in
Company’s Capital Structure”).  Nothing in this Agreement shall confer upon the
Participant any right to continue in the employ of a Participating Company or
interfere in any way with any right of the Participating Company to terminate
the Participant’s employment at any time.

 

                10.           Withholding.

 

                                (a)           Withholding Requirement.  At the
time that this Agreement is executed, or at any time thereafter as requested by
the Company, Participant shall make adequate provision for federal and state tax
withholding obligations of the Company, if any, which arise in connection with
the acquisition of shares of Stock under the Plan, including, without
limitation, obligations arising upon (i) the transfer, in whole or in part, of
any shares of Stock, (ii) the lapse of any restriction with respect to any
shares of Stock acquired hereby, or (iii) the filing of an election to recognize
a tax liability.

 

                                (b)           Election to Withhold Shares.  The
federal and state taxes required to be withheld or collected from the
Participant in connection with the acquisition of shares of Stock under the
Plan, including, without limitation, upon the lapse of any restriction with
respect to any shares of Stock acquired under the Plan or upon the filing of an
election to recognize a tax liability (such applicable event upon which the
amount of tax to be withheld is determined being referred to herein as the “Tax
Date”), may be satisfied, in whole or in part, by the withholding of a
sufficient number of shares of Stock which, valued at fair market value on the
Tax Date, would be equal to the total withholding obligation of the Participant;
provided, however, that no person who is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), may elect to satisfy the
withholding of federal and state taxes in connection with the acquisition of
shares of Stock under the Plan by the withholding of shares of Stock unless such
election complies with any conditions or restrictions imposed by the Board,
including conditions or restrictions to ensure compliance with the requirements
of Rule 16b-3(e) as promulgated pursuant to the Exchange Act, and is made either
(i) at

 

6

--------------------------------------------------------------------------------


 

least six (6) months prior to the applicable Tax Date or (ii) during any of the
periods beginning on the third (3rd) business day following the date on which
the Company issues a news release containing the operating results of a fiscal
quarter or fiscal year and ending on the twelfth (12th) business day following
such date.  The Board shall adopt rules governing the election to withhold
shares of Stock described in this paragraph 10(b), which may include, without
limitation, rules requiring that any such election shall be made on or before
the Tax Date, shall be irrevocable, shall be subject to the disapproval of the
Board and shall be deemed made upon receipt of notice thereof by the Chief
Financial Officer of the Company, delivered in person or by certified or
registered mail, return receipt requested.  In addition, if the Participant is a
person subject to Section 16 of the Exchange Act, such election shall state the
number of shares to be withheld or specify a formula pursuant to which such
number may be determined and may not be made within six (6) months of the grant
of the Stock award (except in the event of the death or disability of the
Participant).

 

                11.           Compliance with Securities Laws.  Notwithstanding
the foregoing, inability of the Company to obtain from any regulatory body
having jurisdiction authority deemed by the Company’s counsel to be necessary to
the lawful issuance of the Stock hereunder shall relieve the Company of any
liability in respect of the non-issuance of the Stock as to which such requisite
authority shall not have been obtained.

 

                12.           Shareholder Approval.  Any shares which are
granted prior to approval of the Plan, or any amendment thereto, by the
Company’s shareholders as provided by Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, shall be contingent upon such
shareholder approval and the Participant shall have no right to sell or transfer
the Stock prior to such approval.  In the event such shareholder approval is not
obtained within one (1) year of the Grant Date, the issuance of the Stock shall
be null and void and the certificates representing the Stock shall be returned
to the Company for cancellation.

 

                13.           Further Instruments.  The parties agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

                14.           Notice.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon telegraphic delivery, or upon delivery by certified
mail, addressed to the other party hereto at his address shown below his
signature or at such other address as such party may designate by ten days
advance written notice to all other parties hereto.

 

                15.           Successors and Assigns.  This Agreement shall
inure to the benefit of the successors and assigns of the Company and, subject
to the restrictions on transfer herein set forth, be binding upon Participant,
his heirs, executors, administrators, successors and assigns.

 

                16.           Certificate Registration.  The certificate or
certificates for the Stock acquired pursuant to this Agreement shall be
registered in the name of the Participant.

 

                17.           Integrated Agreement.  This Agreement constitutes
the entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein, and there are no agreements,
understandings, restrictions, representations or warranties among the
Participant and the Company other than those as set forth or provided for
herein.

 

                18.           Applicable Law.  This Agreement shall be governed
by the laws of the State of California as such laws are applied to agreements

 

7

--------------------------------------------------------------------------------


 

between California residents entered into and to be performed entirely within
California.

 

                19.           Receipt of Prospectus.  By execution of this
Agreement, the Participant acknowledges receipt of a prospectus for the Plan
from the Company in the form most recently registered with the Securities and
Exchange Commission.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

 

ADOBE SYSTEMS INCORPORATED

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Title:

Senior Vice President, Chief Financial Officer

 

Name:

 

 

 

 

 

(Print)

 

 

 

 

 

Name:

Murray J. Demo

 

 

 

 

(Print)

 

 

 

 

345 Park Avenue

 

 

 

 

San Jose, CA 95110

 

 

 

 

(Address)

 

 

(Address)

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Determination of Vesting

 

Grant Award

 

 

                This Exhibit A is an Exhibit to a Stock Grant Agreement between
XXXXXXXX and Adobe Systems Incorporated dated XXXXXXXXX covering XXX shares.

 

 

                The “Initial Vesting Date” shall be XXXXXXXXXXXXX.

 

                Prior to the Initial Vesting Date, no shares of Stock shall be
Vested Shares, and all such shares shall be Unvested Shares.

 

                On and after the Initial Vesting Date, one-third (1/3) of the
shares of Stock issued to the Participant shall be Vested Shares, provided the
Participant is continuously employed by the Participating Company Group from the
date the Board grants the Stock under the Plan until and on the Initial Vesting
Date, and the balance of such shares shall be Unvested Shares.

 

                On and after the first anniversary of the Initial Vesting Date
(one (1) year after the Initial Vesting Date), two-thirds (2/3) of the shares of
Stock issued to the Participant shall be Vested Shares, provided the Participant
is continuously employed by the Participating Company Group from the date the
Board grants the Stock under the Plan until and on such first anniversary, and
the balance of such shares shall be Unvested Shares.

 

                On and after the second anniversary of the Initial Vesting Date
(two (2) years after the Initial Vesting Date), all of the shares of Stock
issued to the Participant shall be Vested Shares, provided the Participant is
continuously employed by the Participating Company Group from the date the Board
grants the Stock under the Plan until and on such second anniversary.

 

 

 

Initialed:

The Participant

 

 

 

 

 

 

 

The Company

 

 

 

 

9

--------------------------------------------------------------------------------
